 Case 18-00856-als11             Doc 411 Filed 02/24/20 Entered 02/24/20 17:14:39                           Desc
                                   Main Document     Page 1 of 4



                       IN THE UNITED STATES BANKRUPTCY COURT
                          FOR THE SOUTHERN DISTRICT OF IOWA



In the Matter of:
Keast Enterprises, Inc., et al., 1                                              Case No. 18-00856-als11
        Debtor.


                                    MEMORANDUM OF DECISION
                              (date entered on docket: February 24, 2020)


        Before the Court is the Debtors’ request for declaratory judgment on the effect and
applicability of a Manure Stockpiling Agreement entered into between Cyclone Cattle, LLC and
Aaron and Teri Vorthmann. 2 Jurisdiction of this matter arises under 28 U.S.C. sections 157(b)(1)
and 1334. For the reasons that follow the Court concludes that the Manure Stockpiling Agreement
is not a valid easement which is enforceable against the real estate where the feedlot is located.
        In May 2007 Aaron and Teri Vorthmann 3 sold a 5,000 head capacity cattle feedlot to
Cyclone Cattle for $1,600,000.00. According to the Purchase Agreement the following assets
were sold: real estate, goodwill, intangibles, personal property and easements. That document
states the Sellers will convey to the Buyer “a well water easement, wastewater easement and
containment structure maintenance easement on Sellers’ adjacent real property, and manure
stockpiling easements on Sellers’ real property.” (emphasis added). There is no dispute that the
well water easement, wastewater easement and maintenance easements were properly granted by
the Vorthmanns and recorded. Since that sale the Vorthmanns and Cyclone have had multiple
disagreements related to these easements. The current dispute arises from a document entitled
“Manure Stockpiling Agreement” (MSA) that was signed by the parties and filed of record. The




1
  The consolidated Debtors in this proceeding are In re Cyclone Cattle, L.L.C. (Case No. 18-00858-als11) and In re
Hatswell Farms, Inc. (Case No. 18-00859-als11).
2
  Although Vorthmann Legacy Farms, LLC is a named defendant nothing contained in the record before the Court
indicates that this entity is a party to the Manure Stockpiling Agreement.
3
  The Sellers also included the Vorthmanns as the sole shareholders of an Iowa corporation identified as Blue Spruce
Feedlots.
 Case 18-00856-als11        Doc 411 Filed 02/24/20 Entered 02/24/20 17:14:39                  Desc
                              Main Document     Page 2 of 4



Vorthmanns contend that the MSA is an easement that must be included in any sale of the feedlot.
The Debtors disagree.
       An easement is “[a]n interest in land owned by another person, consisting in the right to
use or control the land, or an area above or below it, for a specific and limited purpose.” Black’s
Law Dictionary (10th ed. 2014). Under Iowa law an easement can be created by express grant or
reservation, by prescription, by necessity or by implication. Nichols v. City of Evansdale, 687
N.W.2d 562, 568 (Iowa 2004). Common to any of the easements recognized under Iowa law is
the legal interest of: “a liberty, privilege, or advantage in land that is distinct from ownership” of
the land. § 10:2.Creation of easements—In general, 17 Ia. Prac., Real Estate Law and Practice §
10:2 (2019-2020 ed.) citing Keokuk Junction Ry. Co. v. IES Indus., Inc., 618 N.W.2d 352, 355
(Iowa 2000); Newport v. Dulin, No. 05-1233, 2006 Iowa App. LEXIS 1806, at *11 (Ct. App. Nov.
30, 2006). The major flaw in the Vorthmanns’ argument is that the MSA does not burden
Cyclone’s real estate in any way.
       “An express grant of an easement must be in writing, and the grantor’s intent to create an
easement burdening particular property for the benefit of another must be clearly and unmistakably
communicated.” 25 Am Jur 2d Easements and Licenses in Real Property §14. “The writing must
contain a description of the land that is to be subjected to the easement with sufficient clarity to
locate it with reasonable certainty.” Id.; Nichols, 687 N.W.2d at 568 (reasoning that an express
easement must be in writing because it is an interest in land and therefore subject to the statute of
frauds). “[N]o magic words or terms of art are necessary to create an easement. In determining
the existence of an easement, the intention of the parties is of paramount importance.” Gray v.
Osborn, 739 N.W.2d 855, 861 (Iowa 2007); citing Restat 3d of Prop: Intent to Create a Servitude
§ 2.2 cmt. d (2000). Express easements have been upheld in writings which specifically delineate
the dimensions, location and purpose of the easement. § 10:3.Creation of easements—Express
easement, 17 Ia. Prac., Real Estate Law and Practice § 10:3 (2019-2020 ed.).
       The MSA does not meet the standards to be construed as an express easement under Iowa
law. Cyclone is merely identified as the owner of the feedlot. Unlike the other easements entered
into between the parties there is no grant of an interest in the legally described real estate. The
Vorthmanns ignore the terms of the Purchase Agreement that clearly state that they, as the Sellers,
granted all of the identified easements in their own real estate. Nothing in the MSA can be
construed as providing or reserving any access to, or use of, Cyclone’s land to the Vorthmanns.

                                                  2
 Case 18-00856-als11         Doc 411 Filed 02/24/20 Entered 02/24/20 17:14:39                   Desc
                               Main Document     Page 3 of 4



The agreement between the parties simply states that “Cyclone Cattle will, from time to time and
at its expense, haul all manure generated by the livestock at the feedlot” to real estate designated
by the Vorthmanns. (emphasis added). Pre-petition state court litigation and mediation served to
detail additional requirements related to deliveries but did not in any way convert the MSA into
an easement.
       Vorthmanns contend the parties’ intent is paramount in determining whether an easement
exists. Nothing in the record supports a conclusion that the parties intentions created an easement
permitted under Iowa law.
       Easements by implication are applied, or implied, in situations where a portion of land, to
which a benefit has been conferred or a burden has been imposed, is conveyed to a purchaser who
then benefits from the easement or takes the land with the servitude. Nichols, 687 N.W.2d at 569;
Bray v. Hardy, 82 N.W.2d 671, 673 (1957). This type of easement is imposed under the law where
it is inferred that such a result was intended by the parties to the transaction, although the parties
did not express it. Schwob v. Green, 215 N.W.2d 240, 242–43 (Iowa 1974). An easement by
implication arises when the following elements are met:
               (1) a separation of the title; (2) a showing that, before the separation
               took place, the use giving rise to the easement was so long continued
               and obvious that it was manifest it was intended to be permanent;
               and (3) it must appear that the easement is continuous rather than
               temporary, and (4) that it is essential to the beneficial enjoyment of
               the land granted or retained.

Brede v. Koop, 706 N.W.2d 824, 830 (Iowa 2005) citing Hardy, 82 N.W.2d at 673. The MSA
indicates that its terms are perpetual unless the feedlot does not operate at the location for 24
consecutive months at which point it will automatically terminate. An easement by necessity is a
form of implied easement but is recognized as a separate and distinct category from easement by
implication as it does not require a showing that the parties intended the easement to exist. Schwob,
215 N.W.2d at 244. Easements by necessity are most commonly implied in situations where a
landowner conveys to another a landlocked portion of their land in order to provide the landlocked
purchaser with access to a public road. Nichols, 687 N.W.2d at 568 (citing 1 Restat 3d of Prop:
Servitudes, § 2.15 cmt. b (2000)). Once an easement by necessity is established, the easement will
last as long “as the necessity that gave rise to its creation continues.” Restat 3d of Prop: Servitudes,
§ 4.3 (3rd 2000); JP Morgan Chase Bank v. Nichols, 828 N.W.2d 326 (Iowa Ct. App. 2013).


                                                   3
 Case 18-00856-als11        Doc 411 Filed 02/24/20 Entered 02/24/20 17:14:39                 Desc
                              Main Document     Page 4 of 4



Finally, an easement by prescription is created when “a person uses another’s land under a claim
of right or color of title, openly, notoriously, continuously, and hostilely for ten years or more.”
Nichols, 687 N.W.2d at 568; Iowa Code § 564.1; Johnson v. Kaster, 637 N.W.2d 174, 178 (Iowa
2001). These circumstances are not demonstrated by the transactions involving these parties.
       The Vorthmanns’ intent in entering into the MSA appears to be control of the disposition
of manure generated by the feedlot for their own economic benefit. Mindy Larsen Poldberg, A
Practitioner's Guide to Iowa Manure Laws, Manure Regulations, and Manure Application
Agreements, 3 DRAKE J. AGRIC. L. 433, 461 (1998). The MSA is nothing more, and nothing less,
than a contract for the unspecified delivery of manure to places designated by the Vorthmanns. A
determination that the MSA qualifies as an express easement, or an easement by implication,
necessity or prescription is not supported by the record.


IT IS HEREBY ORDERED
1.     The Manure Stockpiling Agreement executed by the parties is not an easement under Iowa
       law.
2.     The parties shall bear their own costs.
3.     Judgment shall enter accordingly.




                                                             /s/ Anita L. Shodeen
                                                             Anita L. Shodeen
                                                             U.S. Bankruptcy Judge


Parties receiving this Memorandum of Decision from the Clerk of Court:
Electronic Filers in this Chapter Case




                                                 4
